PHELPS, J.
The case of J. Wesley Guest, trustee, against the Home for Incurables and others came up for hearing before Judge Phelps in the Circuit Court No. 2 yesterday. Mary Hewlett entered the Home for Incurables on the 23rd of July, 1887, upon payment of an entrance fee of $100 and the execution by her of an assignment of such property as she then owned, and an agreement to assign any other property that she might thereafter receive, if the Home should so request it; no other writing was executed. She died in December of the same year. In 1877, her father, James W. Hewlett, took out a policy of insurance on his life for $2,407, payable after his death to J. Wesley Guest, trustee, for three of his daughters, including Mary Hewlett. Mr. Hewlett did not die until two years after the death of his daughter, Mary, and the question presented was, who became entitled to Mary’s share of the policy? The Home for Incurables, the administrators of James W. Hewlett, or the administrators of Mary Hewlett; Mr. Guest, as trustee, asked the Court to decide this question. Judge Phelps held that the fund passed to the Home for Incurables under the assignment.